Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRIFIED VEHICLE THERMAL MANAGEMENT SYSTEMS WITH BATTERY BYPASS LOOPS

Examiner: Adam Arciero	SN: 17/086,894	Art Unit: 1727	August 26, 2022 

DETAILED ACTION
The Application filed on November 02, 2020 has been received. Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0050605 A1) in view of Aubry (FR 3066140 A1; using machine translation for citation purposes).
As to Claim 1, Lewis et al. discloses a thermal management system for a battery pack, comprising: a battery pack 124; a coolant subsystem comprising an air cooler loop comprising a cooler 204 and a battery bypass loop (conduit leaving bypass valve 218); and a valve 218 to control the flow of coolant to the battery pack or to the bypass loop; and a controller 214 configured to control the thermal management system (Abstract, Fig. 2 and paragraphs [0035-0036]). Lewis does not specifically disclose wherein the chiller is a water-charged air cooler.
However, Aubry teaches of an electric vehicle, comprising a water charged air cooler (WCAC) or battery cooler (chiller) in the thermal management system (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute a water charge air cooler for the chiller (battery cooler) of Lewis because Aubry teaches that they are functionally equivalent for use in a thermal management system of a vehicle (Abstract). The courts have held that a person having ordinary skill in the art would have found it obvious to substitute one known element for another with a reasonable expectation of predictable results. See KSR, MPEP 2143, I, B. 
As to Claim 2, the battery pack of Lewis comprises an internal cooling circuit (not specifically shown, but Fig. 1 shows the coolant entering and leaving the battery pack) (Fig. 1).
As to Claim 3, Lewis et al. discloses wherein the coolant system can circulate a coolant through the power electronics module 126 from either the battery pack or the battery bypass loop (paragraph [0017]).
As to Claim 4, Lewis et al. discloses wherein the system comprises a radiator 210 and a pump 216 (Fig. 2).
As to Claim 5, Lewis et al. discloses wherein the path of coolant flow forms a T-joint (perpendicular flow paths) between the valve and the chiller (Fig. 2).
As to Claim 6, Lewis discloses wherein temperature sensors for the battery pack 242 and for the coolant 244 (paragraph [0036]).
As to Claim 7, Lewis discloses wherein the controller uses the temperatures sensed from the sensors to control the thermal management system, including the valve (paragraphs [0036-0037]). 
As to Claims 9-11, the controller of Lewis is intrinsically configured to perform the claimed functions given that the structure and components of the prior art and the present invention are the same. See MPEP 2112 and 2114.
As to Claim 12, Lewis discloses wherein the chiller is fluidly connected to the radiator (Fig. 2). Therefore, modified Lewis teaches wherein the water charged air cooler is fluidically connected to the radiator.
As to Claim 13, Lewis et al. discloses a method, comprising: allowing or preventing a flow of coolant to a traction battery pack 124 of an electric vehicle based on an amount of heat rejection from a coolant via a valve 218 and temperature sensor 204 (Abstract, Fig. 2 and paragraph [0036]). Lewis does not specifically disclose a water charged air cooler.
However, Aubry teaches of an electric vehicle, comprising a water charged air cooler (WCAC) or battery cooler (chiller) in the thermal management system (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute a water charge air cooler for the chiller (battery cooler) of Lewis because Aubry teaches that they are functionally equivalent for use in a thermal management system of a vehicle (Abstract). The courts have held that a person having ordinary skill in the art would have found it obvious to substitute one known element for another with a reasonable expectation of predictable results. See KSR, MPEP 2143, I, B. 

As to Claim 14, Lewis discloses wherein the coolant can be sent to the battery to transfer heat when the temperature of the battery is less than a certain value (which reads on less than a full power threshold) (paragraph [0025]). In addition, there are a known finite number of options for one of ordinary skill in the art for when to bypass the battery with coolant based on the coolant temperature (lower than, greater than, or equal to a threshold value). The courts have held that a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely that the product was not of innovation but of ordinary skill and common sense. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to read on the claimed method because Lewis teaches that desired overall system attributes can be achieved (paragraph [0055]).
As to Claim 15, Lewis discloses wherein the coolant can bypass the battery when a temperature of the coolant exceeds a threshold (Fig. 2 and paragraphs [0028-0029]). There are a known finite number of options for one of ordinary skill in the art for when to bypass the battery with coolant based on the coolant temperature (lower than, greater than, or equal to a threshold value). The courts have held that a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely that the product was not of innovation but of ordinary skill and common sense. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to read on the claimed method because Lewis teaches that desired overall system attributes can be achieved (paragraph [0055]).
As to Claim 16, Lewis teaches of a method wherein the coolant can bypass the battery when the temperature of the coolant is less than a threshold value (Fig. 2 and paragraphs [0028-0029]). There are a known finite number of options for one of ordinary skill in the art for when to bypass the battery with coolant based on the coolant temperature (lower than, greater than, or equal to a threshold value). The courts have held that a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely that the product was not of innovation but of ordinary skill and common sense. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to read on the claimed method because Lewis teaches that desired overall system attributes can be achieved (paragraph [0055]).
As to Claim 17, Lewis discloses wherein the coolant bypasses the battery and flows to a power electronics module 126 (Fig. 2 and paragraph [0017]).
As to Claim 18, modified Lewis et al. discloses wherein the system comprises a radiator 210 fluidically coupled to the water charged air cooler (Fig. 2).
As to Claim 19, Lewis discloses wherein temperature sensors for the battery pack 242 and for the coolant 244 (paragraph [0036]).
As to Claim 20, Lewis discloses wherein the coolant is prevented from flowing to the battery pack by the by-pass valve during a cold start condition (reads on claimed limited operating strategy) (Fig. 2 and paragraphs [0035 and 0041]). 


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0050605 A1) in view of Aubry (FR 3066140 A1; using machine translation for citation purposes) as applied to claims 1-7 and 9-20 above, and further in view of Severinski et al. (US 2001/0039230 A1).
As to Claim 8, Lewis discloses a hybrid vehicle with an engine 118 (Fig. 1 and [0001]). Lewis does not specifically disclose an internal combustion engine or a turbocharger.
However, Severinski et al. teaches of a hybrid vehicle, comprising an internal combustion engine, an electric motor, and a turbocharger (paragraphs [0002 and 0260]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the hybrid vehicle of modified Lewis to comprise an internal combustion engine and a turbocharger because Severinski teaches that a vehicle with good acceleration, hill-climbing, and towing ability can be achieved while still having extremely good fuel economy and low emissions (paragraph [0262]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727